             Case 1:20-cv-00740-BR      Document 1       Filed 05/05/20     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
AMY E. POTTER
amy.potter@usdoj.gov
Assistant United States Attorney
405 E. 8th Street, Suite 2400
Eugene, Oregon 97401-2708
Telephone: (541) 465-6771
Attorneys for the United States



                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON

                                     MEDFORD DIVISION

UNITED STATES OF AMERICA,                                 1:20-cv-00740-BR

        Plaintiff,

        v.                                                COMPLAINT, in rem,
                                                          FOR FORFEITURE
$199,940.00 UNITED STATES
CURRENCY, in rem,

        Defendant.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Amy E. Potter, Assistant United States Attorney, for its complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.




Complaint in rem for Forfeiture                                                             Page 1
          Case 1:20-cv-00740-BR          Document 1         Filed 05/05/20   Page 2 of 3




                                                 II.

       Defendant, in rem, $199,940.00 U.S. Currency, was seized in the District of Oregon, and

is now and during the pendency of this action will be within the jurisdiction of this Court.



                                                III.

       Defendants, in rem, $199,940.00 U.S. Currency represents proceeds traceable to an

exchange for controlled substances or were used or intended to be used to facilitate such a

transaction in violation of 21 U.S.C. § 841(a)(1), and is forfeitable to the United States pursuant

to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in the declaration of

David Wentworth, Special Agent, Drug Enforcement Administration, marked as Exhibit A,

attached and fully incorporated herein by this reference.

       WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of defendant, in rem, $199,940.00 U.S. Currency; that due notice be given

to all interested persons to appear and show cause why forfeiture of these defendants, in

rem, should not be decreed; that due proceedings be had thereon; that these defendants be

forfeited to the United States; that the plaintiff United States of America be awarded its costs and

disbursements incurred in this action.

DATED: May 5, 2020.                           Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney

                                              s/ Amy E. Potter
                                              AMY E. POTTER
                                              Assistant United States Attorney



Complaint in rem for Forfeiture                                                                Page 2
           Case 1:20-cv-00740-BR        Document 1      Filed 05/05/20     Page 3 of 3




                                       VERIFICATION




        I, AGENT David Wentworth, declare under penalty of perjury, pursuant to the provisions

of 28 U.S.C. Section 1746, that I am a Special Agent with the Drug Enforcement Administration

and that the foregoing Complaint in rem for Forfeiture is made on the basis of information

officially furnished and upon the basis of such information the Complaint in rem for Forfeiture is

true as I verily believe.



                                     s/David Wentworth
                                     AGENT DAVID WENTWORTH
                                     Special Agent
                                     Drug Enforcement Administration




Complaint in rem for Forfeiture                                                              Page 3
     Case 1:20-cv-00740-BR          Document 1-1        Filed 05/05/20     Page 1 of 8




                     DECLARATION of DAVID WENTWORTH

       I, David Wentworth, do hereby declare:

                            BACKGROUND/EXPERIENCE

       1.      I am a Special Agent (SA) with the Drug Enforcement Administration

(hereinafter “DEA”), United States Department of Justice. As such, I am an investigative

or law enforcement officer of the United States within the meaning of Title 18, United

States Code, Section 2510(7). I also am responsible for investigating drug related crimes

within the United States. Under 21 U.S.C. § 878. I am empowered to make arrests, obtain

and execute search warrants, and to make seizures of property pursuant to Subchapter I of

Chapter 13 of Title 21 United States Code.

       2.      I am currently assigned to the DEA Medford Resident Office. I have been

employed with the DEA since July 2014. Prior to my employment with the DEA from

2009 to 2014, I was a federal criminal investigator of the Marine Corps Criminal

Investigative Division (hereinafter “CID”) at Camp Pendleton in California. Besides my

training with the CID I completed the 17-week DEA Basic Agent Training program in

Quantico, Virginia. The training focused on methods of unlawful drug trafficking; the

identification of controlled substances; the means by which drug traffickers derive,

launder, and conceal their profits from drug trafficking; the use of assets to facilitate

unlawful drug trafficking activities; and the law permitting the forfeiture to the United

States of assets purchased with drug proceeds or assets intended to be used to facilitate

drug violations. My specialized training has included, but is not limited to, the

investigation of the manufacture, possession, and distribution of controlled substances

listed within the Controlled Substance Act; executing search and arrest warrants

Declaration of David Wentworth                                                      Exhibit A
                                                                                      Page 1
     Case 1:20-cv-00740-BR          Document 1-1        Filed 05/05/20     Page 2 of 8




involving drug offenses; gathering drug and non-drug evidence; participating in

undercover assignments; supervising and utilizing informants; investigating clandestine

laboratories, smuggling, and money laundering; and monitoring drug-related

conversations via Court authorized electronic eavesdropping.

                            PURPOSE OF THE AFFIDAVIT

       3.      This declaration is submitted in support of a civil complaint in rem for

forfeiture of $199,940 United States Currency seized from Rodolfo GARCIA and Nancy

BECERRA-Silva on September 3, 2019, on Interstate 5 (I-5) near Mile Post 32 close to

Central Point, Oregon. As discussed below, I believe there is probable cause that the

$199,940 is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) as moneys furnished

or intended to be furnished by any person in exchange for a controlled substance,

proceeds traceable to such an exchange, or moneys used or intended to be used to

facilitate violations of 21 U.S.C. § 841(a)(1). This affidavit does not include all of the

facts known to me regarding this investigation, only those sufficient to establish probable

cause to seize the above referenced Currency.

                       SUMMARY OF THE INVESTIGATION

       4.      On September 3, 2019, Central Point Police Department (CPPD) Officer

Munoz was working patrol and using radar on I-5 at approximately Mile Post 30, which

is marked as a 55 mile per hour speed zone. Officer Munoz is a narcotics canine handler

in the Patrol Division of CPPD. His K9, Mattis, was with him in his patrol vehicle. At

approximately 11:18 p.m., Officer Munoz saw a vehicle heading northbound going 78

miles per hour. He pulled behind the vehicle and initiated a traffic stop in the vicinity of

Mile Post 32. The vehicle was bearing California license plate number 8HZZ370.

Declaration of David Wentworth                                                      Exhibit A
                                                                                      Page 2
     Case 1:20-cv-00740-BR         Document 1-1       Filed 05/05/20     Page 3 of 8




       5.      During the stop, he identified the driver as Rodolfo GARCIA and the

passenger as Nancy BECERRA-Silva. Officer Munoz explained the reason for the stop

and asked Mr. GARCIA for his driver’s license and vehicle insurance. Mr. GARCIA

provided his driver’s license and stated that the vehicle was a rental. Officer Munoz

asked for the rental agreement and asked if he rented the vehicle. Mr. GARCIA stated

that his friend rented the vehicle for him. At this point Officer Munoz requested a cover

unit to his location. Officer Munoz reviewed the rental agreement and observed that it

was a one-day rental and Mr. GARCIA was not an authorized driver. Officer Munoz

explained that since he was not on the rental agreement he was not an insured driver and

asked if he had private insurance. Mr. GARCIA stated that he did not. Mr. GARCIA

stated that his friend rented the vehicle for him because he was not yet 25 years old.

       6.      CPPD Officer Evans arrived on scene and began to write Mr. GARCIA a

citation for speeding and no insurance while Officer Munoz continued to talk to Mr.

GARCIA. He asked Mr. GARCIA where he was coming from, and Mr. GARCIA stated

he was coming from the Bay area. Officer Munoz asked where Mr. GARCIA was

heading, and he replied “up here.” Officer Munoz asked Mr. GARCIA if he was headed

to Central Point, but Mr. GARCIA was unable to give a location of where he was headed.

Officer Munoz asked Mr. GARCIA how long he intended to be in Oregon, and he replied

“one day” then changed to “two days.” Based on his training and experience, Officer

Munoz believed Mr. GARCIA was engaged in criminal activity. He asked Mr. GARCIA

if he had anything illegal in the vehicle, and Mr. GARCIA stated no. He asked if he had

methamphetamine, cocaine, heroin, large amounts of cash, or large amounts of marijuana




Declaration of David Wentworth                                                    Exhibit A
                                                                                    Page 3
     Case 1:20-cv-00740-BR           Document 1-1      Filed 05/05/20      Page 4 of 8




inside the vehicle, and Mr. GARCIA stated no. He asked for consent to search the

vehicle, and Mr. GARCIA denied consent.

       7.      After speaking with Mr. GARCIA, Officer Munoz deployed his K9,

Mattis, to conduct an open-air sniff of the exterior of the vehicle. During the sniff, Mattis

alerted to a narcotic odor at the rear passenger-side door. Officer Munoz then secured

Mattis back in his patrol vehicle.

       8.      Officer Munoz then spoke with Ms. BECERRA-Silva. He asked her how

long they were traveling and where they were going. She stated that they were only

going for one day and they were visiting a relative of Mr. GARCIA, but she did not know

where in Oregon. He asked if there was anything illegal in the vehicle, and she stated no.

Officer Munoz asked Ms. BECERRA-Silva to exit the vehicle, and she informed him that

she did not consent to searches and would not exit the vehicle. Officer Munoz explained

that he was going to search the vehicle and asked her to step out of the vehicle

approximately five times. She finally exited the vehicle after he informed her that he

would place her under arrest for interfering if she did not obey his order.

       9.      While speaking with Ms. BECERRA-Silva, Officer Munoz could smell

the odor of raw marijuana. After entering the vehicle, the odor of marijuana became

strong. He located a silver container in the center console that contained approximately

18 grams of marijuana. While searching the back seat, he located a large gray duffle bag

containing a large amount of cash that was packaged with rubber bands and nearly filled

the duffle bag. After Officer Munoz located the cash, the officers advised Mr. GARCIA

and Ms. BECERRA-Silva of their Miranda rights and placed them in a marked patrol

vehicle.

Declaration of David Wentworth                                                     Exhibit A
                                                                                     Page 4
     Case 1:20-cv-00740-BR         Document 1-1      Filed 05/05/20     Page 5 of 8




       10.     After searching the vehicle, Officer Munoz contacted me, and I responded

to the scene. I then followed Officer Munoz to CPPD and took possession of the cash

located in the duffel bag. A cash count revealed the amount to be $199,940.

       11.     Officers also found a black Stack-On brand safe in the vehicle. Officer

Munoz obtained a state seizure warrant for the safe. Upon executing the warrant, he

discovered the safe contained a loaded .357 caliber revolver.

       12.     Officers also found three iPhones in the vehicle. On September 9, 2019,

CPPD Officer Abbott obtained a state search warrant for the search of the three iPhones.

       13.     On October 31, 2019, I received reports of the digital findings for each

iPhone. Based on a review of the reports, specifically the chat and SMS (texting)

conversations extracted from one of the iPhones, I have determined that telephone

number 925-817-XXXX appears to have been used by Rodolfo GARCIA entirely for the

buying and selling of marijuana. Following is a summary of information extracted from

this iPhone:

       14.     GARCIA was in contact with an unlabeled contact using telephone

number 916-367-XXXX between August 27 and September 3, 2019. The contact sent

GARCIA an address in Sacramento, California. The user of the phone wanted to “drop it

off in the morning.” Both parties discussed making money together. The contact wanted

to know “are you flaking or giving your trim to someone else” so they could arrange to

get it from someone else if necessary. GARCIA assured the contact that he is “good for

it” and that GARCIA is in “Hubolt” grabbing more. There was further conversation about

trim and when GARCIA is coming back.




Declaration of David Wentworth                                                   Exhibit A
                                                                                   Page 5
     Case 1:20-cv-00740-BR         Document 1-1       Filed 05/05/20      Page 6 of 8




       15.     GARCIA was also in contact with an unlabeled contact using telephone

number 305-331-XXXX on August 26, 2019. The contact sent GARCIA what appears to

be a drug ledger or a record of paid trimmer activity created in the Apple notes app,

which lists the following:

   A. Voz 4 lbs - 262 grams

   B. Solorio 2 lbs - 389 grams

   C. El chino 2 lbs - 191 grams

   D. Rox 2 lbs

   E. Elton 2 lbs - 73 grams

   F. Catrin 2 lbs - 380 grams

   G. Julio 3 lbs 195 grams

       16.     Based on my training and experience I believe this ledger a likely to be a

record of trimmer activity for the purpose of managing payments to trimmers (those

named in the ledger). Marijuana producers commonly pay trimmers by the amount of

marijuana they process by trimming it into bud (the quantities listed in the ledger).

       17.     GARCIA was in contact with an unlabeled contact using telephone

number 925-305-XXXX on August 28, 2019. GARCIA stated, “I need runtz. Got a

plug?” Based on my training and experience, I know that runtz is a strain of marijuana.

       18.     GARCIA was in contact with an unlabeled contact using telephone

number 925-864-XXXX between August 24 and August 29, 2019. GARCIA told the

contact that this is his new number and that GARCIA needs runtz bad. The contact

responded that “them bitches expensive” but that they can get it. The contact wanted to

know if GARCIA wanted a whole bag. GARCIA stated he needs seven to complete his

Declaration of David Wentworth                                                    Exhibit A
                                                                                    Page 6
     Case 1:20-cv-00740-BR         Document 1-1       Filed 05/05/20     Page 7 of 8




order. The contact sent GARCIA a screenshot of another iMessages conversation

apparently from their phone with a contact listed as “K00lJOHN,” who said, “Depends

which person hits me back it’s some for 32 I think I can get em to 3 bands and there is

some for 29 but might have seeds. 28 for the one with seeds but it look good n smell

good.” The contact responds in the same screenshot with “Ok I'll let em know.” The

contact then sent GARCIA a message that says “28” (believed to be referring to $2,800

per pound) accompanied by a photograph of apparent marijuana bud and another message

that stated, “no seeds.”

       19.     GARCIA was in contact with an unlabeled contact using telephone

number 925-660-XXXX between August 21 and September 2, 2019. GARCIA told the

contact that this is his new number and his old one will be off tomorrow. GARCIA and

the contact talked about GARCIA buying runtz and other strains of marijuana. The

contact stated that the distributors are in Oroville (a city in California). GARCIA and the

contact exchanged various pictures and videos of marijuana. Their conversation revolved

entirely around the buying/selling of marijuana. GARCIA sent the contact a screenshot of

a conversation with 541-421-XXXX, where that contact told GARCIA what marijuana

samples they wanted. I know that 541 is an Oregon area code.

       20.     GARCIA was in contact with an unlabeled contact using telephone

number 707-499-XXXX between August 17 and September 3, 2019. GARCIA and the

contact exchanged multiple photos of suspected marijuana, as well as photographs of

body armor, multiple loaded AR-type rifles, and a pistol.

       21.     On September 3, 2019, the date of the stop, GARCIA was in contact with

541-891-XXXX, who identified themselves as “Nora” and asked “How much longer to

Declaration of David Wentworth                                                    Exhibit A
                                                                                    Page 7
     Case 1:20-cv-00740-BR         Document 1-1       Filed 05/05/20     Page 8 of 8




Grants Pass.” “Nora” also sent a screen cap of the address for the Chevron gas station

located at 409 Redwood Highway, Cave Junction, Oregon. During the approximate time

frame of the traffic stop, “Nora” called the GARCIA phone number multiple times. When

the phone wasn’t answered "Nora” began messaging multiple times wanting the owner of

the phone to answer, call back, and requesting to know what is happening and “how

much longer do you have?”

       22.     Rodolfo GARCIA and Nancy BECERRA-Silva submitted administrative

claims for the money. On the forms, they claimed to have a personal property interest in

the money, but provided no documentation or other information.

                                    CONCLUSION

       23.     Based on the foregoing and my training and investigative experience, I

have probable cause to believe that the $199,940 in U.S. currency seized from Rodolfo

GARCIA and Nancy BECERRA-Silva on September 3, 2019, is subject to forfeiture

pursuant to 21 U.S.C. § 881(a)(6), as moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, proceeds traceable to such an

exchange, or moneys used or intended to be used to facilitate violations of 21 U.S.C

§ 841(a)(1).

       I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.

       Executed this 5th day of May 2020.



                                                     s/ David Wentworth
                                                     David Wentworth
                                                     Special Agent, DEA

Declaration of David Wentworth                                                    Exhibit A
                                                                                    Page 8
                                 Case 1:20-cv-00740-BR                                   Document 1-2                   Filed 05/05/20                    Page 1 of 1
2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $199,940.00 in United States currency, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Jackson
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Amy E. Potter - United States Attorney's Office
 405 E. 8th Street, Suite 2400, Eugene OR 97401-2708
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                   u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                   u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:881(a)(6) / 21:841
VI. CAUSE OF ACTION Brief description of cause:
                      forfeiture of proceeds used or intended to be used to facilitate narcotics trafficking
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION      DEMAND $                     CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                               JURY DEMAND:         u Yes     ✔
                                                                                                                         u No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                    DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 5/5/2020                                                                s/ Amy E. Potter
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
